Exhibit (a)(5) STINS COMAN INFORPORATED ANNOUNCES COMMENCEMENT OF ADDITIONAL OFFER PERIOD FOR PARTIAL CASH TENDER OFFER FOR SHARES OF RiT TECHNOLOGIES LTD. Moscow, Russia June 2, 2008 – Stins Coman Incorporated announced today that, as required by Israeli law and as contemplated in its Offer to Purchase filed with the U.S. Securities and Exchange Commission, it is extending the expiration date of its previously announced cash tender offer to purchase 734,079 ordinary shares, par value NIS 0.1 per share, or such greater number of shares that will represent 5% of the total voting rights of RiT Technologies Ltd. (Nasdaq: RITT) outstanding as of the expiration of the offer, at $0.86 per share, net to the seller in cash, without interest, by an additional period of four calendar days (such extended tender offer period constituting the "Additional Offer Period").
